Title: To John Adams from C. Mends, 2 May 1782
From: Mends, C.
To: Adams, John



Plymo May the 2d 1782
Most honorable Sir

In Feby last, my Son B. Mends took the liberty of sending yr Excellency a few Lines, with a Petition from the poor American prisoners, in which yr Excellency was inform’d of the good intentions of Coll. Richardson to apply to Docr Franklin in Paris, which he did, as I was inform’d by a Letter from him just as he was going to America: in which he inform’d me his Excellency seem’d rather Cool, and behaved not according to his expcetation, and that when he cd. get to America he shd lay the distressed state of the Americans in England before Congress, and do all in his power to procure some relief for them: But as a favourable opportunity now offers by favor of Mr. Fjasink Pjasink, Agent to the States of Holland, a Worthy Gentleman who has on all Occations lay’d out him self to assist the miserable, I wd embrace the opportunity to address yr Excellency on the subject, and of entreating you to take into consideration.
I have greatly injured my self and Family by relieving of them about five Years, and my circumstance being rather low, have to my sorrow been Obliged to with hold that benevolence I wd otherways have chearfully administred. Many of those unhappy sufferers were forced into the Kings Service; and some of them when unfit for duty, were inhumanely discharged as Invaleeds, without mony, Clothes, and Friends in a Strange Country; and many others, who made their Escape from Prison in the most deplorable state. I have represented their state to many American Gentlemen Who were in the very same predicament, they promisd to do all in their power to procure some relief but to no avail. I am at a loss to conceive the reasons why some provision is not made for those useful men who have nobly venter’d their Lives in behalf of their Countrie’s Just Cause, and the more so, as the small sum of one, or two Hudred pounds wd. have enabled their Friends here to relieve them who were poor and have sent them safe to Holland, Ostend, and other Ports, who thro’ necessity were left exposed to those miseries which God and themselves only know. Some of them have been forced back to Prison again, and others ready to perish wth. Hunger in the Streets—I doubt not but yr Excellency will consider those Worthy sufferers as an object worthy of attention—We hope the Prisoners will soon be exchanged, Yet as there are so many Americans dischrgd from the Hospital as Invaleeds, and others who escape from the Service into which they were forced, whose necessity calls for assistance, that yr. Excellency will make some provision for them. Whatever sum may be judged nessary to this purpose may be sent to Mr. Pjasink. But I can’t conclude with out congratulating yr Excellency upon the pleasing prospect of Peace which our new Ministry labor to accomplish. May the God of Empires put his omnipotent Arm to the work, and hush the tumult of the People into a perpetual calm. I had the pleasure of a visit from his Excellency Mr. Lowrance when  and expect to have a Letter from him in a Post  he was in high spirits, and in a fair way of recovery.
I have the honor to be yr. Excellencies most Obedient & humble sert

C Mends

